PER CURIAM.
The bill of exceptions in this case is composed in large part of a reference to the evidence contained in a bill of exceptions taken when the case was brought to this court On error from the first judgment.
A majority of the judges are of opinion'that this mode of procedure does not bring all the evidence properly before us. Being familiar with the evidence on the first trial, and having re-examined it for the purposes of the present hearing, we do not think our conclusion would be *973changed if we considered the full bill of exceptions as now presented. There have now been two verdicts in favor of the validity of the transactions between the parties.
We are of opinion that no reversible error is shown by the record, and the judgment is therefore affirmed.